NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            GILBERT EDMUND LEWIS,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-1745
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-01145-EDK, Judge Elaine Kaplan.
                 ______________________

                 Decided: June 9, 2017
                ______________________

   GILBERT EDMUND LEWIS, New York City, NY, pro se.

    TANYA KOENIG, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., PATRICIA
M. MCCARTHY.
                 ______________________

     Before DYK, REYNA, and WALLACH, Circuit Judges.
2                                     LEWIS   v. UNITED STATES



PER CURIAM.
     Gilbert Edmund Lewis (“Lewis”) appeals the judg-
ment of the United States Court of Federal Claims dis-
missing Lewis’s complaint against the Department of
Veterans Affairs (“VA”) for lack of jurisdiction. Lewis
claimed that the VA “botched” a surgery in 1976. We
affirm.
                       BACKGROUND
    On October 7, 2015, Lewis filed a complaint in the
United States Court of Federal Claims seeking “entitle-
ment for compensation” from the VA for “an improper
medical surgical . . . procedure . . . initiated during 1976.”
J.A. 49. Lewis alleged that this 1976 procedure required
subsequent medical follow-ups in 2007, 2010, and 2012, to
“remed[y] the obvious botched appearance of [Lewis’s]
nose,” in order to attain the appearance of “glamour
class.” Id.
    On January 29, 2016, the Claims Court dismissed
Lewis’s complaint for lack of subject-matter jurisdiction.
First, the Claims Court reasoned that if Lewis’s complaint
was a medical malpractice claim, it lacked jurisdiction
because the Tucker Act does not extend to tort claims.
Second, the Claims Court reasoned that if Lewis’s com-
plaint was a claim for VA benefits, under the Veterans’
Judicial Review Act, a veteran is required to first appeal
the denial of benefits to the Board of Veterans Appeals,
then to the Court of Appeals for Veterans Claims, and
finally to this court.
    The Claims Court then refused to grant relief re-
quested in three subsequent letters from Lewis to the
court.
    Lewis appeals. We have jurisdiction under 28 U.S.C.
§ 1295(a)(3).
LEWIS   v. UNITED STATES                                   3



                           DISCUSSION
    We review de novo a decision by the Court of Federal
Claims to dismiss for lack of jurisdiction. Radioshack
Corp. v. United States, 566 F.3d 1358, 1360 (Fed. Cir.
2009).
    The Court of Federal Claims lacks jurisdiction over
“claims sounding in tort.” Rick’s Mushroom Serv., Inc. v.
United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008).
Therefore, the Claims Court correctly dismissed Lewis’s
allegations of medical malpractice.
      The Court of Federal Claims also lacks jurisdiction
over claims for VA benefits. “Congress created an elabo-
rate, special remedial scheme to handle claims regarding
veterans benefits. That scheme displaces the Tucker Act
. . . .” Prestidge v. United States, 611 F. App’x 979, 982–83
(Fed. Cir. 2015) (citations omitted). Therefore, the Claims
Court correctly dismissed Lewis’s allegations of denial of
VA benefits.
     We also see no error in the Claims Court’s findings
with respect to Lewis’s three subsequent letter requests
for relief.
    Lewis’s February 8, 2016, letter (framed as a request
for reconsideration) contained substantially the same
information as alleged in Lewis’s complaint. Thus, recon-
sideration was properly denied.
    Lewis’s December 21, 2016, letter did not present any
ground for relief from judgment on the basis of “newly
discovered evidence that, with reasonable diligence, could
not have been discovered in time” before the earlier
judgment. RCFC 60(b)(2). Besides information already
alleged in Lewis’s complaint, the letter additionally
included Lewis’s medical records and photographs.
However, the Claims Court found “no reason to believe
4                                 LEWIS   v. UNITED STATES



that Mr. Lewis did not possess these documents through-
out this litigation.” J.A. 6.
    Lewis’s final letter, received on February 15, 2017,
was properly rejected because the case was already
closed.
   We have considered the appellant’s remaining argu-
ments and find them without merit.
                     AFFIRMED
                         COSTS
    No costs.